TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00393-CV


   Libby Wilson and Mike Wilson, Individually and As Next Friends of N. W., a minor,
                                     Appellants

                                              v.

                                   Megan Hilton, Appellee


               FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-17-006267, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Libby Wilson and Mike Wilson, individually and as next friends of

N.W., a minor, have filed an unopposed motion to dismiss this appeal. We grant appellants’

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellants’ Motion

Filed: June 29, 2018